Citation Nr: 1739513	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-03 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES


1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder. 

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left ankle/foot disorder. 

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).   

4.  Whether the rating reduction from 20 percent to 10 percent for right knee instability, effective September 1, 2010, was proper. 

5.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.  





6.  Entitlement to an initial disability rating in excess of 50 percent for a mood disorder.  

7.  Entitlement to a disability rating in excess of 10 percent for right knee with degenerative changes.  

8.  Entitlement to a disability rating in excess of 10 percent for right knee instability. 

9.  Entitlement to a disability rating in excess of 10 percent for a right knee disorder with degenerative changes.  


REPRESENTATION

Appellant represented by:	Adam Neidenberg


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 











	(CONTINUED ON NEXT PAGE)
INTRODUCTION

The Veteran had honorable service with the United States Air Force from September 1970 to February 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of August 2008, August 2009, August 2010, August 2012, December 2012, and April 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The August 2008 rating decision continued the 10 percent disability rating assigned to the Veteran's right knee instability.  

The August 2009 rating decision granted service connection for a mood disorder as secondary to his service-connected right knee disorder.  A 30 percent disability rating was assigned, effective October 23, 2008.   

In August 2010, the RO reduced the disability rating assigned to the Veteran's right knee instability, from 10 percent to noncompensable, effective September 1, 2010.  

The August 2012 rating decision granted service connection for tinnitus, and assigned a 10 percent disability rating, effective January 31, 2012.  

The December 2012 rating decision denied entitlement to TDIU.  

In a January 2013 rating decision, the RO increased the disability rating for the Veteran's mood disorder to 50 percent, effective October 23, 2008.  Despite the increased disability rating for a mood disorder, the Veteran's appeal remains before the Board.  AB v. Brown, 6 Vet. App. 35(1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Accordingly, the issue of a rating in excess of 50 percent for a mood disorder remains in appellate status.  The Board has characterized the issue on appeal accordingly.

The April 2015 rating decision denied the Veteran's request to reopen his claim of entitlement to service connection for a left ankle disorder and continued the 10 percent disability rating assigned to the Veteran's right knee with degenerative changes. 

In his February 2013 and November 2016 substantive appeals, the Veteran requested a hearing before the Board.  The hearing was scheduled for January 30, 2017.  In January 2017, the Veteran withdrew the hearing request.

The RO has adjudicated the Veteran's claim as one for service connection for a left ankle disability.  However, the medical and lay evidence of record suggests that the Veteran is claiming that left foot and ankle disorders are secondary to his service-connected right knee disorder.  Accordingly, the Board has expanded and recharacterized the Veteran's claim as a claim for entitlement to service connection for a left ankle/foot disorder.  See Clemons v. Shinseki, 23 Vet. App. 1   (2009).

In an August 2016 statement, the Veteran asserted entitlement to service connection for erectile dysfunction as secondary to his psychiatric medications.  This claim has not yet been considered by the Agency of Original Jurisdiction (AOJ) and is, therefore, REFERRED to the AOJ for appropriate action.

The Board notes that the Veteran has filed a timely notice of disagreement with regard to a February 2017 RO decision denying service connection for sleep apnea.  While the Board is cognizant of Manlincon v. West, 12 Vet. App. 238 (1999), in the current case, unlike in Manlincon, the RO has fully acknowledged the notice of disagreement and is currently processing the notice of disagreement.  As such, no action will be taken by the Board at this time, and the issue will be the subject of a later Board decision, if ultimately necessary.

The issues of entitlement to service connection for a left ankle/foot disorder and left knee disorder, as well as increased ratings for his service-connected right knee with degenerative changes, right knee instability, and mood disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2008 rating decision denied the claim to reopen the issue of entitlement to service connection for a left knee disorder; the Veteran did not file a substantive appeal.

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disorder. 

3.  An October 2002 rating decision denied the issue of entitlement to service connection for a left ankle/foot disorder; the Veteran did not file a substantive appeal.  

4.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a left ankle/foot disorder. 

5.  The Veteran's service-connected disabilities render him unable to obtain or maintain a substantially gainful occupation.

6.  The June 2010 rating decision, which reduced the disability rating for the Veteran's right knee instability from 10 percent to noncompensable, failed to comply with pertinent law and regulations.

7.  The Veteran's service-connected tinnitus is assigned a 10 percent rating, which is the maximum rating authorized by law.


CONCLUSIONS OF LAW

1.  The August 2008 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2016).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a left knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The October 2002 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2016).

4.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a left ankle/foot disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The criteria for establishing entitlement to TDIU benefits have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.340, 3.341, 4.16 (2016).

6.  The August 2010 rating decision that reduced the disability rating for right knee instability from 10 percent to noncompensable, effective September 1, 2010, was improper and is void ab initio.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2016).

7.  There is no legal basis for the assignment of a rating in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2016); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).




	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

With respect to the TDIU claim, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for entitlement to TDIU.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

With respect to the claim for an increased rating for tinnitus, the Board notes that the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

New and Material Evidence 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The RO initially denied service connection in October 2002.  The RO determined that the evidence did not show that the left ankle disorder and the left knee disorder were related to the Veteran's right knee disorder.  The Veteran submitted a notice of disagreement in November 2003 and a statement of the case was issued in March 2005.  The Veteran did not timely perfect his appeal and the decision is final.  38 C.F.R. § 20.302 (2016).

In August 2008, the RO again denied service connection for a left knee disorder.  The RO found that new and material evidence had not been received.  Specifically, the RO found that the Veteran's private treatment records did not show that his left knee disorder was incurred in or aggravated during service.  The Veteran submitted a notice of disagreement in January 2009 and a statement of the case was issued in August 2010.  The Veteran did not timely perfect his appeal as to this issue and the decision is final.  Id. 

In October 2011, the Veteran filed a claim to reopen the issue of entitlement to service connection for a left knee disorder.  In January 2015, the Veteran submitted a statement claiming entitlement to service connection for a left ankle disorder

The evidence received since the October 2002 and August 2008 rating decisions includes VA treatment records, the Veteran's statements, and an August 2016 private medical opinion.  In an October 2014 statement, the Veteran's VA doctor found that it was probable that his left knee pain resulted from the antalgic gait due to right knee pain.  In a letter dated in June 2016, the Veteran stated that his foot and ankle issues were caused by antalgic gait due to his right knee problems.  The August 2016 private medical opinion provided by P.H., M.D. indicated that the Veteran was diagnosed with left knee degenerative joint disease.  Dr. H. opined that it was at least as likely as not that the Veteran's left knee injuries were secondary to his service-connected right knee disorder.  Dr. H. also stated that the Veteran's bilateral ankle degenerative joint disease was caused by his service-connected right knee disorders.  

The Veteran's statements, VA treatment records, and private medical opinion constitute new and material evidence.  This follows, because the evidence relates to previously unestablished elements that are necessary to grant entitlement to service connection for a left knee disorder and a left ankle/foot disorder.  As stated previously, the Court has set forth a low threshold to reopen claims and based on the evidence combined with additional VA development, there is a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  New and material evidence sufficient to reopen the claims of service connection has been received.

Adjudication of the Veteran's claims does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claims.

Legal Criteria: TDIU

The Veteran contends that he is entitled to TDIU benefits.  After reviewing the evidence of record, the Board finds that TDIU benefits are warranted. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16. 

A TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, it is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340 , 3.341, 4.16. 

A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340 (a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16 (a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Factual Background and Analysis: TDIU 

Throughout the period on appeal, service connection has been in effect for a mood disorder rated as 50 percent disabling; right knee with degenerative changes rated as 10 percent disabling; lateral collateral ligament sprain of the right ankle rated as 10 percent disabling; lumbar strain, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; instability of the right knee rated as 10 percent disabling; bilateral hearing loss rated as noncompensable; and right hip strain rated as noncompensable.  

As noted above, the schedular criteria for TDIU is met where a single disability is ratable at 60 percent of more.  38 C.F.R. § 4.16(a)(2016).  For purposes of establishing a 60 percent rating for a single disability, disabilities resulting from common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16 (a)(2) (2016).  In this regard, the Board notes that the medical evidence clearly shows the Veteran's service-connected mood disorder, right ankle sprain, lumbar strain, instability of the right knee, and right hip disorders were caused by his right knee disorder.  For the purposes of establishing entitlement to a TDIU, the Veteran's right knee with degenerative changes, mood disorder, right ankle sprain, lumbar strain, right knee instability, and right hip strain are considered to be a single disability because they share a common etiology.  His disabilities resulting from a common etiology are rated at 60 percent or more throughout the period on appeal.  As such, the Veteran has satisfied the schedular criteria for a TDIU under 38 C.F.R. § 4.16.  The Board briefly notes the Veteran is also service-connected for tinnitus and bilateral hearing loss.  However, there is no medical evidence connecting the Veteran's tinnitus or bilateral hearing loss to his other service-connected disabilities.  As such, the Veteran's tinnitus and bilateral hearing loss will not be considered for purposes of establishing entitlement to a TDIU under 38 C.F.R. § 4.16 (a)(2).

During a January 2005 decision review officer (DRO) hearing, the Veteran testified that he was trained as a mechanic, but stopped working in that field a few years after service because of stress on his knee.  He stated that he started installing computers when he was 30 years old.  He worked as a contractor three or four days a week installing computers.  He testified that he was unable to commit to jobs requiring him to work four to five days a week because of the pain.  He declined projects that required more than two days to complete and refused contracts that required him to work more than four or five days per week.  He stated that it became physically impossible to work as a mechanic or a computer installer.  

During the March 2008 VA examination, the Veteran reported weakness, instability, stiffness, swelling, pain, and giving way.  The pain was elicited by physical activity.  He required a cane for ambulation when walking for prolonged periods.  

A December 2008 VA mental health note indicated that the Veteran's depression and pain may impact his work.  He reported that he was awaiting contract work from a temp agency.  

July 2009 VA treatment records showed that the Veteran's service-connected psychiatric disorder resulted in poor sleep, depressed mood, limited concentration, problems relating to others, and problems with working a regular job.  At that time, the Veteran's job duties included installing computer systems at the airport.  The Veteran expressed difficulty performing the physical requirements of the job.  

The June 2010 VA examiner noted that the Veteran's employment involved installing computer equipment.  The examiner concluded that the Veteran did not have difficulty completing his work duties.  He was able to walk a quarter of a mile with comfort and lift 50 pounds.  The Veteran used wrap around braces with knee hinges, as well as a cane to support his right knee.  The Veteran reported knee pain, which was aggravated by excessive walking or standing for long periods of time.  

During the January 2012 VA examination, the Veteran reported right knee pain when walking or standing for long periods of time.  He reported regular use of a brace.  The examiner found that his right knee disorder impacted his ability to work due to his inability to stand or walk for long periods of time.  

In February 2012, the Veteran stated that his service-connected lumbar spine disorder affected his ability to function at work.  He explained that his job duties included climbing ladders to run cables through ceilings, crawling under desks to make connections to computers, lifting, standing, and walking.  

In a November 2012 statement, the company that the Veteran previously worked with stated that the Veteran started working for the company in 2006.  His duties included installing kiosk computers.  The employer stated that Veteran was limited by his knee and low back disorders.  The Veteran maintained kiosks at the Atlanta Airport, which required a significant amount of walking.  He could only walk around the airport for about six hours.  He was also unable to work two days in a row because after completing one day of work, he needed an additional day to rest and recover before returning to work.  

In a buddy statement received in January 2015, the Veteran's neighbor reported that he had difficulty walking, lifting, mowing, and completing chores.  

During a January 2015 VA examination, the Veteran reported occasional falls due to knee instability, difficulty climbing stairs, and locking.  He occasionally used a cane.  The examiner concluded that his right knee disorder impacted his ability to work.  Specifically, his right knee disorder resulted in right knee instability, frequent falls, and difficulty walking for a long period of time.  

In his March 2015 TDIU application, the Veteran reported that he completed four years of high school.  He was self-employed from January 1986 to October 2011 and worked for Pay-Email from December 2005 to August 2009.  He stopped working due to his right knee pain and depression.  The Veteran explained that he was unable to physically install computer equipment due to knee and back problems.  He also stated that his depression made it difficult to focus and concentrate at work. 

The Veteran underwent a VA psychiatric examination in March 2015. He reported recurring depression lasting 10 to 14 days, poor sleep, feeling unhappy, fatigue, difficulty concentrating, low energy, and daily crying spells.  His symptoms included depressed mood, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances.  The examiner concluded that the Veteran's major depressive disorder would likely impact his ability to perform physical and sedentary activities of employment.  

In April 2015, the Veteran reported that he was unable to fulfill the duties of a computer installer due to his knee and back problems.  He stated that he was unsuccessful in finding another job working with computers because of the economy and his limited skillset. 

In an August 2016 statement, the Veteran stated that he quit many jobs due to his depression.  He stated that his jobs usually lasted only a few months before he would experience an episode of depression and stay home for weeks at a time. He also reported a lack of sleep due to chronic pain.  

During a September 2016 VA examination, the Veteran stated that he could no longer walk, mow his yard, work on his vehicle, or complete projects around the house due to his knee pain.  The examiner found that his right knee disorder impacted his ability to work due to difficulty with prolonged standing and walking, walking on uneven terrain, kneeling, squatting, and negotiating steps.  

In March 2017, the Veteran submitted a private vocational assessment.  It was noted that the Veteran graduated high school and was trained in aircraft maintenance during service.  In January 1986 he started working as a self-employed electronics mechanic on a contract basis, installing and repairing large computerized systems and components.  He worked as an independent contractor for Pay-Email in December 2005 as an electronics mechanic.  The vocational rehabilitation consultant opined that the Veteran was unable to secure or maintain any significant gainful occupation within the general labor marked since at least October 2008, due to his right knee pain and chronic low back pain.  The vocational rehabilitation consultant also stated that his depressive disorder further impacted his ability to secure or maintain any significantly gainful occupation within the general labor market on a consistent and meaningful basis.  

Based on the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds the service-connected disabilities have rendered the Veteran unable to maintain substantially gainful employment consistent with his education and occupational background throughout the period of the claim.  The Veteran completed four years of high school and was trained in aircraft maintenance and computer installation.  Working in aircraft maintenance and computer installation requires prolonged walking and standing.  As noted above, his knee and back disorders significantly limited his ability to walk and stand for prolonged periods.  Additionally, even when the Veteran was able to perform the physical demands of his most recent job, after completing 6 hours of work he needed a full day to recover.  The limited hours he was able to work reduced his earning potential.  Furthermore, the Veteran's service-connected psychiatric disorder resulted in sleep difficulty, impaired concentration, low energy, and difficulty handling stressful situations.  Moreover, his mood was greatly impacted by his chronic pain.  The March 2015 VA examiner concluded that his psychiatric disorder would likely impact his ability to perform physical and sedentary activities of employment. 

In sum, the Board is satisfied that the service-connected disabilities have been so severe throughout the period of the claim as to render the Veteran unable to maintain any form of substantially gainful employment consistent with his limited education and occupational background.  Accordingly, a TDIU is warranted.

Rating Reduction

Procedurally, where reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  The veteran will be given 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105 (e).

VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105 (e) do not apply where there is no reduction in the amount of compensation payable.  See VAOPGCPREC 71-91; 57 Fed. Reg. 2316 (1992); see also VAOPGCPREC 29-97; 62 Fed. Red 63604 (1997).  It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable.

In the present case, the August 2010 rating reduction did not reduce his combined disability rating.  At the time of the rating reduction, the Veteran's combined disability rating continued at 40 percent and the decision did not reduce the monthly rate of compensation.  Accordingly, the procedural protections of 38 C.F.R. § 3.105(e) are not applicable in this case.  

With regard to the propriety of the rating reduction, for ratings in effect for five years or more, there are specific requirements that must be met before VA can reduce a disability rating.  See 38 C.F.R. § 3.344 (2016).  The appropriate dates to be used for measuring the five-year time period, according to VA regulation, are the effective dates, i.e., the date that the disability rating subject to the reduction became effective is to be used as the beginning date and the date that the reduction was to become effective is to be used as the ending date.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1993).  The Veteran was assigned the 10 percent disability rating for right knee instability in a March 2005 rating decision, effective from May 1, 2002.  Therefore, when the rating was reduced effective September 1, 2010, it had been in effect for more than five years, and the provisions of 38 C.F.R. §  3.344  apply. 

The regulatory requirements for reducing a disability rating that has continued at the same level for five years or more are more stringent than the general requirements for periodically increasing or decreasing a disability rating.  See 38 C.F.R. §  3.344 (a)-(c); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  By regulation, the RO must apply the following provisions when reducing a disability rating:

 (1) the [RO] must review "the entire record of examinations and the medical- industrial history . . . to ascertain whether the recent examination is full and complete";

 (2) "[e]xaminations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction";

 (3) "[r]atings on account of disease subject to temporary and episodic improvement . . . , will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated;" and

 (4) "[a]lthough material improvement in the physical or mental condition is clearly reflected, the rating agency will [consider] whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life."  Brown v. Brown, 5 Vet. App. 413, 419 (1993). 

When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288 (1999).

The Veteran's 10 percent rating was awarded following a May 2002 claim in which he alleged that his right knee disorder worsened.  The Veteran's VA treatment records were obtained and he underwent a VA examination in August 2002.  The 10 percent disability rating was assigned pursuant to Diagnostic Code 5257.  Pursuant to Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight; a 20 percent evaluation if it is moderate; or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

In January 2008, the Veteran filed a claim for an increased rating for his right knee disorder.  The RO's reduction was based on March 2008 and June 2010 VA examinations.  During the March 2008 VA examination, the Veteran reported that his knee was weak and unstable.  The VA examiner found that there was no lateral instability or subluxation.  The June 2010 VA examiner found no mediolateral or anterior posterior instability.  

The Board finds that the reduction is void because the provisions of 38 C.F.R. § 3.344 were not met.  The August 2010 rating decision does not show that the RO considered 38 C.F.R. § 3.344.  There is no indication that the RO addressed whether the reexaminations were full and complete, whether the reexaminations showed sustained material improvement, or whether any material improvement actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1 , 4.2, 4.13; see also Brown, 5 Vet. App. at 420-22; Schafrath, 1 Vet. App. at 594.  Essentially, the August 2010 rating decision provided an increased rating analysis and did not reflect consideration or application of the procedures of 38 C.F.R. § 3.44(a).  Additionally, the January 2013 statement of the case (SOC) did not cite the regulation and continued to adjudicate the claim as an increased rating claim.   

The Board emphasizes that failure to consider and apply the provisions of 38 C.F.R. § 3.344, if applicable, renders a rating decision void ab initio.  Such an omission is error and not in accordance with the law.  See Greyzck v. West, 12 Vet. App. 288, 292; see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  Accordingly, the 10 percent rating assigned for right knee instability must be restored, effective September 1, 2010.  Given the outcome warranted in view of this procedural error, the Board need not address, from an evidentiary standpoint, the actual merits of the reduction.

Tinnitus

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran was granted service connection for tinnitus, and a 10 percent rating was assigned in the August 2012 rating decision on appeal.  The RO denied the Veteran's request for a higher rating because the maximum schedular rating authorized for tinnitus is 10 percent.  In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the Court held that the pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit), which concluded that the Court erred in not deferring to VA's interpretation of its own regulations, 38 C.F.R. § 4.25 and Diagnostic Code 6260, which limit a veteran to a single 10 percent disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344   (Fed. Cir. 2006). 

The Veteran's service-connected tinnitus is evaluated as 10 percent disabling, which is the maximum schedular rating available for such disability.  See 38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award a separate schedular evaluation for tinnitus in each ear or a higher schedular rating for tinnitus, the Veteran's claim for such a benefit is without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).




	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having been presented, reopening of the claim for service connection for a left knee disorder is granted.

New and material evidence having been presented, reopening of the claim for service connection for a left ankle/foot disorder is granted.

The claim of entitlement to TDIU benefits is granted.

A 10 percent disability rating for right knee instability is restored, effective September 1, 2010.  

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.  


REMAND

Mood Disorder 

The record reflects that pertinent evidence was added to the electronic claims file since the claim was most recently adjudicated in the January 2013 statement of the case (SOC).  Specifically, VA treatment records and a March 2015 VA examination for his service-connected psychiatric disorder were added to the record subsequent to the January 2013 SOC.  The additional evidence was submitted by the VA and did not include a waiver of initial AOJ review.  38 C.F.R. § 20.1304 (2016).  Consequently, the Board finds that a remand is required in order for the AOJ to consider in the first instance all of the evidence submitted since the January 2013 statement of the case.

Moreover, the medical evidence suggests that the Veteran's service-connected mood disorder worsened since the most recent VA examination in March 2015.  An April 2015 VA treatment record indicated that the Veteran's mood symptoms worsened.  His medication was changed to duloxetine.  He was also offered a brief inpatient hospitalization, but declined.  He also reported increased symptoms in February 2016.  The diagnosis was worsening persistent depressive disorder.  Subsequent VA treatment records indicated that his psychiatric disorder was stable on current medications.  However, in April 2017, the Veteran's representative suggested that the most recent VA examination did not reflect the current severity of the Veteran's service-connected psychiatric disorder.  A new VA examination is necessary when there is evidence that a service-connected disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403   (1997); Green v. Derwinski, 1 Vet. App. 121   (1991).  Based on the foregoing, the Board concludes a new VA examination is needed to determine the current severity of the Veteran's service-connected mood disorder. 

Right Knee 

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this regard, the Court recently made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Veteran's right knee disability was examined in January 2015 and September 2016 VA examinations; however, it does not appear that Correia-complaint testing was conducted, or that the VA examiners explained why such testing could not be conducted or was not necessary.  Therefore, a remand is necessary in order to afford the Veteran a new VA examination that addresses such inquiries, and includes a retrospective medical opinion as to the findings included in the prior examinations conducted during the appeal period.

With respect to the rating for right knee instability, the disability benefits questionnaire (DBQ) utilized by VA examiners for examinations of the knee includes the collection of information related to associated lateral instability and recurrent subluxation.  The Board finds that remand is warranted with regard to the claim for an increased rating for right knee instability, because the evidentiary development related to the right knee will likely also pertain to the right knee instability.

Left Knee, Ankle, and Foot 

A June 2010 VA radiology report for the left knee includes an impression of mild spurring of the tibial eminences.  A May 2012 VA imaging of the left knee indicated mild degenerative spurring of the tipial spines.  The impression was trace degenerative spurring of the tibial spines.  

A November 2012 VA radiology report for the left foot revealed minimal degenerative joint disease at the first metatarsophalangeal (MTP) joint and a small plantar calcaneal enthesophyte.  

In an October 2014 statement, the Veteran's VA doctor found that it was probable that his left knee pain resulted from the antalgic gait due to right knee pain.  

As noted above, in an August 2016 private medical opinion, Dr. H. opined that the Veteran's left knee degenerative joint disease was at least as likely as not secondary to his service-connected right knee injury.  Dr. H. explained that the largest load-bearing knee joints are biomechanically designed to each maintain half of the body's weight, and if one joint becomes injured, the body's compensatory reaction transfers weight to the other joint, eventually leading to structural and mechanical overuse, stress, degeneration, and injury susceptibility.  

With respect to the left ankle/foot, Dr. H. noted that the Veteran experienced feet and ankle discomfort from trying to walk in a way that did not aggravate his knee.  Dr. H. noted left ankle arthralgia, mild degenerative joint disease at the first MTP joints, and a left foot condition.  

The Veteran was afforded VA examinations in September 2016.  The examiner checked a box to indicate that no records were reviewed.  The examiner found that there was no left knee or left ankle diagnosis.  

It is unclear from the record whether the Veteran has a diagnosis related to the left knee, ankle, or foot.  While the September 2016 VA examiner found that the Veteran did not have a diagnosis related to the left knee and ankle, the VA examiner did not discuss the August 2016 private treatment records from Dr. H. or the VA radiology reports.  Moreover, as the Veteran's claim has been expanded to include service connection for the left foot, the VA examiner did not determine whether the Veteran had a left foot disorder at any point during the period on appeal.  Accordingly, a VA examination is required to determine the nature and etiology of all left knee, foot, and ankle disorders diagnosed during the period of the claim.

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A  (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Then, the RO or AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected psychiatric disorder.  The electronic records should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO must ensure that all information required for rating purposes is provided.

3.  Then, the RO or AMC should afford the Veteran an appropriate VA examination to determine the nature and severity of his right knee disorders.  The electronic records should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should identify the current nature and severity of all manifestations of the Veteran's right knee disorders.  The examiner should record the range of motion of the right knee observed on clinical evaluation in terms of degrees.  If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such pain on movement results in any loss of range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is requested to review the VA examination containing range of motion findings pertinent to the Veteran's right knee disorder conducted in January 2015 and September 2016.  In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

All opinions expressed should be accompanied by supporting rationale.

3.  Thereafter, the RO or the AMO should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the nature and etiology of all left knee, ankle, and foot disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination of the Veteran and a thorough review of the record, the examiner should identify each left knee, ankle, and foot disorder present during the period of the claim.  The examiner should provide an opinion as to the following:

(a) With respect to each left knee, ankle, and foot disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to the Veteran's active service.

(b) With respect to each left knee, ankle, and foot disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was caused by his service-connected right knee, low back, right ankle, and right hip disorders.   

(c) With respect to each left knee, ankle, and foot disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was permanently worsened by his service-connected right knee, low back, right ankle, and right hip disorders.    

The examiner is directed to specifically address (1) the Veteran's statements that his left knee and ankle disorders are related to his right knee; (2) the VA radiology reports relating to the left knee, ankle, and foot; and (3) the August 2016 private medical opinion.  

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMO should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with an SSOC and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


